In a proceeding to obtain letters of administration for the Estate of Debra Lynch, the petitioner appeals, as limited by his brief, from so much of an order of the Surrogate’s Court, Rockland County (Weiner, S.), dated September 8, 1999, as granted that branch of the objectants’ motion which was, in effect, to dismiss the petition for lack of jurisdiction.
Ordered that the order is affirmed insofar as appealed from, with costs payable by the appellant personally.
The petitioner received proper notice of the proceeding before the Probate Court of the Commonwealth of Massachusetts concerning the decedent’s estate. Furthermore, the decedent’s 1995 will was admitted to probate in Massachusetts. Therefore, the Surrogate’s Court providently exercised its discretion by *579giving full faith and credit to the Massachusetts probate decree and in granting that branch of the motion which was to dismiss the petition for lack of jurisdiction (see, Matter of Brown, 120 Misc 2d 799, 804; Matter of Emmons, 93 Misc 2d 615; see generally, Matter of Acheson, 28 NY2d 155, 162, cert denied sub nom. Dowell v Acheson, 404 US 826).
In light of our determination, we need not reach the petitioner’s remaining contentions. O’Brien, J. P., Florio, McGinity and Luciano, JJ., concur.